      Case 2:15-cr-00076-EEF-JCW Document 493 Filed 09/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                     CRIMINAL ACTION

VERSUS                                                                       NO. 15-76

ERNESTO MORENO                                                               SECTION "L"


                                   ORDER AND REASONS

       The Court is in receipt of Petitioner’s Motion for Reconsideration Under Rule 60(b), R.

Doc. 492. Petitioner requests that this Court set aside Petitioner’s October 18, 2019 Notice of

Appeal to the United States Court of Appeals for the Fifth Circuit. Id. at 1. Having considered

this motion and the corresponding record, the Court rules accordingly:

       On September 20, 2019, this Court denied Moreno’s petition for writ of habeas corpus

under 28 U.S.C. § 2255, and a corresponding judgment was rendered. R. Docs. 475, 476.

Moreno appealed this judgment in October 2019. R. Doc. 478. On December 23, 2019, the Fifth

Circuit denied writ for failure to prosecute because Petitioner had failed to timely pay the

docketing fee or proceed in forma pauperis. R. Doc. 481. On May 12, 2020, this Court granted

Petitioner’s motion to proceed in forma pauperis for his appeal. R. Doc. 490. On July 2, 2020,

the Fifth Circuit wrote to Petitioner explaining that Petitioner’s case remains closed and it will

take no further action on Petitioner’s notice of appeal and request for appointment of counsel.

Case. No. 19-30871, Doc. 515476354. This matter is therefore no longer before the Court.

Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s Motion for Reconsideration Under Rule

60(b) is denied as MOOT.
      Case 2:15-cr-00076-EEF-JCW Document 493 Filed 09/11/20 Page 2 of 2




       New Orleans, Louisiana, this 11th day of September 2020.




                                                       UNITED STATES DISTRICT JUDGE


CC:    Ernesto Moreno
       73301-112
       FCI Victorville Medium II
       P.O. Box 3850
       Adelanto, CA 92301




                                             2
